Exhibit 10.28

 

 

[_______________], 2019

 

 

 

[Name]

[Address]

 

 

Dear [Name]:

 

This award letter sets forth the terms and conditions of the restricted stock
units (“RSUs”) which have been granted to you by Flushing Financial Corporation
(the “Company”), in accordance with the provisions of its 2014 Omnibus Incentive
Plan, as amended (the “Plan”). Your award is subject to the terms and conditions
set forth in the Plan, any rules and regulations adopted by the Committee (as
defined in the Plan), and this award letter.

 

1.Grant of RSUs

 

 

You have been granted [_______] RSUs. Each RSU represents the right to receive
one share of the Company’s Common Stock (“Common Stock”) on the applicable
settlement date for the RSU. You have also been awarded Dividend Equivalents on
your RSUs, as described more fully below. You do not need to pay any purchase
price to receive the RSUs granted to you by this award

 

2.Vesting of RSUs

 

(a)General Vesting Schedule. Unless they vest on an earlier date as provided in
Paragraph 2(b), (c), or (d) below, your RSUs will vest on the one (1) year
anniversary of the date of grant.

 

(b)Death or Disability. If your service as a director of the Company terminates
by reason of death or Disability, all of your RSUs will immediately vest upon
your termination of service. For this purpose, “Disability” means that you are
unable to perform your duties as a director due to disability or incapacity, as
determined by the Committee.

 

(c)Retirement. Upon your Retirement from the Company’s Board of Directors, all
of your RSUs will immediately vest. For purposes of this provision, “Retirement”
means termination of your service as a director of the Company at a time when
you have at least five years of service as a non-employee director and the sum
of your age plus years of service as a non-employee director equals or exceeds
55.

 

 



 

Page 2



 

(d)Change in Control. All of your RSUs will immediately vest upon the occurrence
of a Change in Control (as defined in the Plan), if you are a director of the
Company at the time of such Change in Control.

 

(e)Forfeiture upon other Termination of Service. If you cease to be a director
of the Company for any reason other than death, Disability, or Retirement, any
of your RSUs which have not vested prior to the termination of your service as a
director will be forfeited.

 

3.Grant of Dividend Equivalents

 

(a)Award of Dividend Equivalents. You have been awarded Dividend Equivalents
with respect to each of your RSUs covered by this award letter.

 

(b)Cash Dividends. The Dividend Equivalents that you have been awarded entitle
you to receive, at each time cash dividends are paid on the Common Stock, a cash
payment for each of your then outstanding RSUs (whether or not vested) equal to
the amount of the dividend paid on a share of Common Stock.

 

(c)Stock Dividends. In the event the Company pays a dividend in Common Stock or
other property, your Dividend Equivalents will entitle you to receive, for each
of your then outstanding RSUs (whether or not vested), the amount of Common
Stock or other property paid as a dividend on a share of Common Stock; provided,
however, that such Common Stock or other property will be paid to you at the
time of settlement of the underlying RSU and will be subject to the same
restrictions, risk of forfeiture, and vesting and delivery provisions as the
underlying RSU with respect to which it was paid.

 

4.Other Provisions of RSUs

 

(a)Voting. You will have no voting rights or other rights as a stockholder with
respect to your RSUs.

 

(b)Transfer Restrictions. You may not sell, transfer, assign or pledge your RSUs
or any rights under this award. Any attempt to do so will be null and void.

 

(c)Settlement of RSUs; Delivery of Shares. Except as otherwise provided in
Paragraph 4(d) below if you are or will become eligible for Retirement prior to
the last scheduled vesting date, your RSUs that vest under Paragraph 2 above
will be settled on their vesting dates. On or within 60 days after the
settlement date of an RSU, the Company will deliver to you one share of Common
Stock for each of your RSUs being settled on such date. The Common Stock
delivered upon the settlement of your RSUs will be fully transferable (subject
to any applicable securities law restrictions) and not subject to forfeiture.
The shares of Common Stock delivered upon the settlement of your RSUs will have
full voting and dividend rights and will entitle the holder to all other rights
of a stockholder of the Company.

 

 

Page 3



(d)Compliance with Code Section 409A. If your RSUs vest due to a Change of
Control that does not qualify as a “change of control” under Section 409A of the
Internal Revenue Code of 1986 (“Section 409A”), settlement of your RSUs will be
delayed until, and will occur on, the earliest of: (i) the scheduled vesting
date under Paragraph 2(a) above; (ii) the date of your Retirement; (iii) the
date of your death; or (iv) the occurrence of a Change of Control which
qualifies as a “change of control” under Section 409A. Settlement upon your
Retirement shall not occur unless your Retirement is also a “separation from
service” (within the meaning of Code Section 409A).

 

(e)Death. In the event of your death, any shares of Common Stock and other
amounts you are entitled to receive under the Plan will instead be delivered to
the legal representative of your estate.

 

5.Administration of the Plan

 

The Plan is administered by the Committee. The Committee has the full authority
and discretion to interpret the Plan and this award letter, to adopt rules for
administering the Plan, to decide all questions of fact arising under the Plan,
and generally to make all other determinations necessary or advisable for
administration of the Plan. All decisions and acts of the Committee with respect
to the administration and interpretation of the Plan are final and binding on
all affected Plan participants.

 

It is intended that this award letter comply with the provisions of Section 409A
and the regulations and guidance of general applicability issued thereunder so
as to not subject you to the payment of additional interest and taxes under
Section 409A, and in furtherance of this intent, this award letter shall be
interpreted, operated and administered in accordance with these intentions.

 

6.Amendments and Adjustments to your Award

 

The Plan authorizes the Committee to make amendments and adjustments to
outstanding awards, including the RSUs and Dividend Equivalents granted by this
letter, in specified circumstances. Details are provided in the Plan.

 

These circumstances include the Committee’s right, in its sole discretion, to
amend the Plan and/or outstanding awards, including this grant of RSUs and
Dividend Equivalents, without your consent, to the extent the Committee
determines that such amendment is necessary or appropriate to comply with
Section 409A.

 

 

Page 4



7.Data Privacy

 

By accepting this award you expressly consent to the collection, use and
transfer, in electronic or other form, of your personal data by and among the
Company, its subsidiaries and any broker or third party assisting the Company in
administering the Plan or providing recordkeeping services for the Plan, for the
purpose of implementing, administering and managing your participation in the
Plan. By accepting this award you waive any data privacy rights you may have
with respect to such information. You may revoke the consent and waiver
described in this paragraph by written notice to the Company’s Senior Vice
President/Human Resources; however any such revocation may adversely affect your
ability to participate in the Plan.

 

8.Compliance with Insider Trading Policy

 

In addition to any restrictions imposed by the securities laws, the Common Stock
delivered to you upon settlement of your RSUs is subject to the terms and
conditions of the Company’s Insider Trading Policy as in effect from time to
time. This Policy currently requires, among other things, obtaining
pre-clearance from the Company’s Executive Vice President – Human Resources or
Senior Executive Vice President – CFO prior to you (or family members and other
members of your household) engaging in any transaction involving the Common
Stock. The purpose of this pre-clearance is to make sure there is no pending
event that could create an appearance of improper trading.

 

*                  *                  *                  *                  *

 

Please sign and return the enclosed cover letter to the Human Resources
Department to acknowledge your acceptance of this award. This grant letter
contains the formal terms and conditions of your award and accordingly should be
retained in your files for future reference.

 

Very truly yours,

 

 

 

 

 

 

John R. Buran

President and Chief Executive Officer

 

 

 

 

 

 